Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987), and we

                                   ORDER the judgment of conviction AFFIRMED.


                                                                                      J.
                                                Hardesty



                    Pari-aguirre       1,6) '                        Cherry


                    cc: Hon. David A. Hardy, District Judge
                         Washoe County Alternate Public Defender
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                           2
(0) 1947A <


                I                                              vj.:47.41,4251WWIRAMM".e.   irATI F-77-